United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-3186
                      ___________________________

                            Robert Lee Johnson, Jr.

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

Dexter Payne, Director, ADC; Rory Griffin, Medical Director, ADC; Ronald
  Stukey, Doctor, Randall L. Williams Unit (Originally named as Stukey)

                    lllllllllllllllllllllDefendants - Appellees

Ayman Alshami, Cardiologist, Jefferson Regional Medical Center (Originally
                          named as Alshami)

                           lllllllllllllllllllllDefendant

Patti Conley, Health Care Administrator, Randall L. Williams Unit (Originally
      named as Conley); Gaylon Lay, Warden, Randall L. Williams Unit

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                          Submitted: April 28, 2020
                             Filed: May 1, 2020
                               [Unpublished]
                               ____________
Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Arkansas inmate Robert Lee Johnson, Jr.
appeals following the district court’s1 adverse grant of summary judgment. Johnson
offers no valid basis for reversal, and we find none. See Brewington v. Keener, 902
F.3d 796, 800 (8th Cir. 2018) (reviewing de novo grant of summary judgment,
drawing all reasonable inferences, without resorting to speculation, in nonmoving
party’s favor); see also Giles v. Godinez, 914 F.3d 1040, 1053 (7th Cir. 2019) (court
may, in its discretion, appoint expert witness when expert’s specialized knowledge
will assist court in understanding evidence or deciding facts at issue); Phillips v.
Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006) (reviewing for abuse of discretion
denial of appointment of counsel in civil case; listing criteria). The judgment is
affirmed, see 8th Cir. R. 47B, and Johnson’s pending motion for appointment of
counsel is denied as moot.
                        ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth M. Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-